245 S.W.3d 265 (2008)
Morris BERK and Rita Berk, Plaintiffs/Appellants,
v.
Jack SCHLERETH, Julie Christensen, and Thomas Finley, Defendants/Respondents.
No. ED 89504.
Missouri Court of Appeals, Eastern District, Division Three.
February 13, 2008.
Kenneth J. Heinz, Clayton, MO, for appellant.
Marvin J. Nodiff, St. Louis, MO, for respondent.
Lynn S. Jordan, Denver, CO, Anthony J. Soukenik, St. Louis, MO, for amicus curiae.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Morris Berk and Rita Berk appeal the trial court's judgment entered in favor of Jack Schlereth, Julie Christensen, and Thomas Finley. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).